—Order of disposition, Family Court, Bronx County (Rhoda Cohen, J.), entered on or about July 7, 1995, terminating respondent’s parental rights and awarding custody of the subject children to the Commissioner of Social Services and petitioner child-care agency, following a fact-finding determination that respondent had permanently neglected the children, unanimously affirmed, without costs.
The finding of neglect is supported by clear and convincing evidence that despite the agency’s diligent and exhaustive efforts over a five-year period to help respondent enter into and complete a drug rehabilitation program, she failed to make progress at drug rehabilitation (see, Social Services Law § 384-b [7]; Matter of Michael M., 172 AD2d 152). Given this history of resistance to drug treatment, and evidence that the children have bonded with their foster parents and siblings, it is clear that termination of respondent’s parental rights is in the children’s best interests (see, Matter of Amanda R., 215 AD2d 220, lv denied 86 NY2d 705). Concur—Milonas, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.